Citation Nr: 0841107	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-34 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation greater than 20 
percent disabling for recurrent lumbosacral strain.

2.  Entitlement to an initial evaluation greater than 10 
percent disabling for S1 nerve root irritation, right lower 
extremity.

3.  Entitlement to an initial evaluation greater than 10 
percent disabling for S1 nerve root irritation, left lower 
extremity.

4.  Entitlement to an effective date prior to August 4, 2005, 
for a grant of service connection for S1 nerve root 
irritation, right lower extremity.

5.  Entitlement to an effective date prior to August 4, 2005, 
for a grant of service connection for S1 nerve root 
irritation, left lower extremity.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Parent


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1993 to August 
1998.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The issues of entitlement to service connection for 
depression, and entitlement to service connection for a 
gastrointestinal disorder, both to include as secondary to a 
service-connected disorder, were raised during the veteran's 
April 2006 hearing before the Board, and were referred to the 
RO in the July 2007 Remand.  However, as review of the claims 
file reveals that these issues have still not been 
adjudicated, they are referred to the RO for the appropriate 
actions. 


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's recurrent 
lumbosacral strain was manifested by muscle spasms, but not 
by severe strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

2.  Beginning September 26, 2003, the veteran's recurrent 
lumbosacral strain is manifested by forward flexion of the 
lumbar spine to 64 degrees, but not by favorable or 
unfavorable anklyosis of the lumbar or complete spine.

2.  The veteran's S1 nerve root irritation, right lower 
extremity, is manifested by no more than moderate incomplete 
paralysis of the sciatic nerve.  

3.  The veteran's S1 nerve root irritation, left lower 
extremity, is manifested by no more than slight incomplete 
paralysis of the sciatic nerve.  

4.  The veteran's claim for entitlement to service connection 
for a lumbar spine disorder was received by VA on September 
23, 2003; there is no evidence that the veteran filed, or 
intended to file, a formal or informal claim for entitlement 
to service connection for a lumbar spine disorder prior to 
that date.

5.  The earliest evidence of record reflecting evidence of S1 
nerve root irritation of either the right lower extremity or 
of the left lower extremity is dated August 4, 2005.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 20 
percent for recurrent lumbosacral strain are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002), Diagnostic Code 5237 (2008).

2.  The criteria for an initial evaluation of 20 percent, but 
no greater, for S1 nerve root irritation, right lower 
extremity, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).

3.  The criteria for an initial evaluation greater than 10 
percent for S1 nerve root irritation, left lower extremity, 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).

4.  The criteria for an effective date prior to August 4, 
2005, for a grant of a separate evaluation for S1 nerve root 
irritation, right lower extremity, are not met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2008).

5.  The criteria for an effective date prior to August 4, 
2005, for a grant of a separate evaluation for S1 nerve root 
irritation, left lower extremity, are not met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for increased initial 
evaluations and for earlier effective dates, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Prior to initial adjudication 
of the veteran's claim, a letter dated in October 2003 
satisfied the duty to notify provisions with respect to the 
original claim for service connection, and in October 2007 
with respect to the claims for earlier effective dates.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the 
veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating by letters dated in October 2007 and July 2008.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) and Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), cert. granted as Peake v. Sanders, ____ 
U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-1209).; Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in August 2005.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In such cases, VA has a 
duty to consider the possibility of assigning staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, 
when an appeal is based on the assignment of an initial 
rating for a disability, following an initial award of 
service connection for this disability, the rule articulated 
in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Instead, the evaluation must be based on the 
overall recorded history of a disability, giving equal weight 
to past and present medical reports.  Id.  

Recurrent Back Strain

Service connection for recurrent back strain of the lumbar 
spine was granted by a February 2004 rating decision, and a 
10 percent initial evaluation assigned under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5295, effective 
September 23, 2003, the date of the veteran's claim.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5295 (2002).  This 
hyphenated code is intended to show that the veteran's 
disability was rated analogously to lumbosacral strain, 
Diagnostic Code 5295.  See 38 C.F.R. § 4.20 (2008) (an 
unlisted condition may be rated under a closely related 
disease or injury in which the functions affected, anatomical 
localization, and symptomatology are closely analogous); 38 
C.F.R. § 4.27 (2008) (unlisted disabilities rated by analogy 
are coded first by the numbers of the most closely related 
body part and then "99").

During the pendency of this appeal, VA twice revised the 
criteria for diagnosing and evaluating disorders of the 
spine, effective September 23, 2002 (intervertebral disc 
syndrome diagnostic code), and effective September 26, 2003 
(other spine diagnostic codes).  See 67 Fed. Reg. 54345 (Aug. 
22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  When a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  The RO addressed the veteran's claim 
for increase under both the old criteria in the Schedule and 
the current regulations.  Thus, there is no prejudice to the 
veteran for the Board to apply the regulatory revisions of 
September 23, 2002 and September 26, 2003 in the adjudication 
of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Prior to September 26, 2003

Prior to September 26, 2003, the veteran's 20 percent 
evaluation for recurrent lumbosacral strain contemplated 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  A 40 percent evaluation was assigned for severe 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.  However, the evidence of record prior to this 
time does not show any of the criteria required for a 40 
percent evaluation.  An April 2003 lumbar spine x-ray showed 
no evidence of a compression fracture or disc space 
narrowing; alignment of the lumbar spine was normal.  
Moreover, a July 2003 VA outpatient treatment record showed 
normal range of motion, normal straight leg raises, 
bilaterally, and normal deep tendon reflexes, bilaterally.  
For these reasons, an evaluation greater than 20 percent is 
not warranted under the provisions of Diagnostic Code 5295 
prior to September 26, 2003.  

Other potentially applicable spine diagnostic codes for this 
time period have been considered.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  The evidence of record for this 
period do not demonstrate any fracture of a vertebra, or 
anklyosis of the lumbar or complete spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5286, 5289 (2002).  Moreover, 
evidence meeting the criteria for an evaluation in excess of 
20 percent for anklyosis of the cervical or dorsal spine, 
limitation of cervical, dorsal, or lumbar spine motion, or 
sacroiliac injury and weakness, was not shown.  38 C.F.R. § 
4.71a, Diagnostic Codes 5287, 5288, 5290, 5291, 5292, 5294 
(2002).  

Additionally, the criteria for evaluating intervertebral disc 
syndrome was amended, under Diagnostic Code 5243, effective 
September 23, 2002.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).  Consideration has also been given to whether the 
evidence of record supports an evaluation greater than 20 
percent under Diagnostic Code 5243 as revised.  However, the 
evidence of record for this period did not reflect that the 
veteran had intervertebral disc syndrome.  Moreover, 
intervertebral disc syndrome is evaluated according to the 
frequency and duration of incapacitating episodes requiring 
bedrest as instructed by a physician.  However, there is no 
evidence of neurological manifestations of his lumbar spine 
disorder during this period, or that the veteran experienced 
incapacitating episodes as defined by the pertinent 
regulations.  Id.  For these reasons, Diagnostic Code 5243 is 
not for application during this period of time.  

Beginning September 26, 2003

Effective September 26, 2003, under the revised rating 
criteria for lumbosacral strain, a 20 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable anklyosis of the entire thoracolumbar spine.  A 50 
percent evaluation is assigned for unfavorable anklyosis of 
the entire thoracolumbar spine.  A 100 percent evaluation is 
assigned for unfavorable anklyosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula 
for Diseases and Injuries of the Spine (General Rating 
Formula) (2008).  

For VA compensation purposes, normal forward flexion of the 
lumbar spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the lumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 
38 C.F.R. § 4.71a, Plate V (2008).

The evidence of record dated on and after September 26, 2003 
does not support an evaluation greater than 20 percent for 
the veteran's service-connected lumbosacral strain.  38 
C.F.R. § 4.71a, Diagnostic Code 5237.  On VA examination in 
August 2005, forward flexion of the lumbar spine was full at 
90 degrees; during an October 2005 private outpatient visit, 
forward flexion was to 64 degrees.  Moreover, none of the 
evidence of record for this period shows favorable or 
unfavorable anklyosis of the thoracolumbar spine.  

Additionally, after September 26, 2003, an evaluation in 
excess of 20 percent under the diagnostic code for 
intervertebral disc syndrome is not warranted.  The evidence 
of record for this period does not reflect a diagnosis of 
intervertebral disc syndrome.  Although the veteran reported 
during the August 2005 VA examination that he experienced 
flareups of his lumbar spine symptoms that occurred once per 
week, lasted for 2 or 3 days at a time, and were 
"incapacitating," there is no evidence that such episodes 
"require[d] best rest prescribed by a physician and 
treatment by a physician."  Thus, the flareups the veteran 
described do not meet the definition of "incapacitating 
episodes" set forth in the rating criteria.  38 C.F.R. § 
4.71a, Diagnostic Code 5243, Note (1).

Also under the revised rating criteria for spine 
disabilities, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  An August 2005 rating decision 
assigned separate evaluations for S1 nerve root irritation, 
effective August 4, 2005, for the right lower extremity and 
the left lower extremity; the issue of whether a higher 
initial evaluation is warranted for either of these separate 
evaluations will be addressed later in this decision.  
However, beyond those evaluations, there is no evidence in 
the record, beginning September 26, 2003, that the veteran 
experienced any other neurological manifestations, to include 
bladder or bowel dysfunction, related to his lumbar spine 
disorder.  Accordingly, a separate evaluation, other than 
that already assigned in the August 2005 rating decision for 
neurological manifestations of the veteran's spine disorder, 
is not warranted.

Other Considerations

The evidence of record also tends not to show that the 
veteran's spine disorder causes a level of functional loss 
greater than that already contemplated by the assigned 
evaluation.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2008).  The evidence of record fails to 
show that the other hallmark symptoms of functioning that the 
veteran asserts he experiences constitute functional loss not 
already contemplated by the assigned evaluations.  As noted 
above, during the August 2005 VA examination, the veteran 
reported once-weekly flareups that were "incapacitating."  
However, on physical examination, the examiner indicated that 
repetitive motion did not cause fatigue or weakness.  
Additionally, during an April 2006 private evaluation, the 
veteran reported that his symptoms were worse with standing, 
exercise, and twisting, and better with rest; on examination 
he had a normal gait.  Finally, an August 2008 private 
opinion letter indicated that the veteran could "expect 
periods of exacerbation with remission during the course of 
treatment following exertional activity and prolonged 
sitting." 

While those symptoms of functional loss documented in the 
record are duly recognized, the evidence does not reflect 
functional loss beyond that contemplated in the currently 
assigned evaluation.  Although there is evidence that the 
veteran's lumbar spine extension and flexion are limited by 
pain, the extent to which they are additionally limited would 
not merit an evaluation in excess of that currently assigned 
under Diagnostic Code 5295, prior to September 26, 2003, or 
under the General Rating Formula, beginning September 26, 
2003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002); 
38 C.F.R. § 4.71a, General Rating Formula (2008).  This is 
especially the case considering that although the veteran 
reported pain during forward flexion range of motion testing 
in January 2006, April 2006, and August 2008, the objectively 
documented forward flexion limits, even with pain, do not 
approach the 30 degree limit required for the next highest 
evaluation of 40 percent.  Id.  While interference with 
sitting, standing, twisting, and exercise, is not disputed, 
there is no evidence that he cannot do these activities, or 
that he is unable to walk, or ascend or descend stairs.  
Accordingly, an evaluation in excess of the 20 percent 
evaluation currently assigned is not warranted based on 
functional loss.  

Finally, the issue of whether the manifestations of the 
veteran's service-connected disabilities present an 
exceptional or unusual disability picture so as to warrant 
referral to the appropriate officials for consideration of 
extraschedular ratings has been considered.  See 38 C.F.R. § 
3.321(b) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The Board cannot assign an extraschedular rating in 
the first instance, but must specifically adjudicate whether 
to refer a case for such an evaluation when the issue is 
either raised by the claimant or is reasonably raised by the 
evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 
(2008), citing Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the schedular evaluations in this case are not 
inadequate.  Thun, 22 Vet. App. at 115.  Evaluations in 
excess of those currently assigned may, in the appropriate 
cases, be assigned for certain manifestations of the disorder 
for which the veteran is seeking an evaluation in excess of 
that currently assigned.  However, the medical evidence does 
not support such a higher evaluation on this basis.  
Specifically, the record does not reflect that the veteran 
has required surgery or uses ambulatory devices.  Moreover, 
and more importantly, the veteran also has not indicated, 
either in the procedural documents of record addressed to the 
RO or in subjective reports during VA or private outpatient 
visits, that his lumbar spine disorder has prevented him from 
working.  

While the evidence of record ultimately shows that the 
manifestations of the veteran's service-connected spine 
disorder impact his employment, the record does not 
demonstrate that there exists a level of interference with 
employment not already encompassed by the currently assigned 
evaluation.  See Thun, 22 Vet. App. at 115.  Therefore, the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met, and the RO's decision not to refer these issues to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service was correct.  

After review of the evidence, there is no medical evidence of 
record that would support a rating in excess of those 
currently assigned for recurrent lumbosacral strain at any 
time during the periods at issue.  38 U.S.C.A. 5110 (West 
2002); see also Fenderson, 12 Vet. App. 119; Hart, 21 Vet. 
App. 505.  Because the objective medical evidence does not 
support the criteria for a 40 percent evaluation under either 
set of criteria for evaluating the lumbar spine, the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of that currently assigned.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

S1 Nerve Root Irritation, Right and Left Lower Extremities

As noted above, the August 2005 rating decision in this case 
assigned separate evaluations for S1 nerve root irritation, 
effective August 4, 2005, for the right lower extremity and 
the left lower extremity, under the provisions of Diagnostic 
Code 8520, which contemplates paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).  Evaluations 
of 10, 20, 40, and 60 percent are warranted for mild, 
moderate, moderately severe, or severe (with marked muscular 
atrophy) incomplete paralysis of the sciatic nerve, 
respectively.  Id.  The maximum 80 percent evaluation is 
warranted when there is complete paralysis of the sciatic 
nerve; when the foot dangles and drops, when there is no 
active movement possible for muscles below the knee, or when 
flexion of knee is weakened or (very rarely) lost.  Id.  

In this case, the evidence supports an initial evaluation of 
20 percent for S1 nerve root irritation of the right lower 
extremity under Diagnostic Code 8520, as the evidence shows 
moderate incomplete paralysis of the sciatic nerve, from the 
date the separate evaluation was granted, August 4, 2005.  
The August 2005 VA examination noted that with respect to 
deep tendon reflex testing, the right Achilles' reflex was 
1+, which indicates an abnormally weak test response.  
Moreover, a March 2006 private treatment record noted right 
leg numbness, which an April 2006 private treatment record 
indicated was increasing in frequency.  An April 2006 private 
outpatient record noted that in addition to low back pain 
with numbness into the bilateral lower extremities, the 
veteran had right leg pain down to his foot.  Additionally, 
an August 2008 private opinion letter noted that the 
veteran's deep tendon reflexes were blunted, with diagnoses 
including sciatic neuralgia.  As this is the evidence of 
record most favorable to the higher evaluation, the Board 
finds that an initial evaluation of 20 percent, but no 
greater, is warranted for S1 nerve root irritation of the 
right lower extremity, as moderate, but not moderately 
severe, neurological manifestations of the veteran's service-
connected lumbar spine disorder are shown with respect to the 
right lower extremity.

However, the evidence does not support an initial evaluation 
greater than 10 percent for S1 nerve root irritation of the 
left lower extremity under Diagnostic Code 8520, as the 
evidence does not suggest incomplete paralysis of the sciatic 
nerve that is more than mild.  In those March 2006 and April 
2006 private and VA outpatient treatment records discussed 
above, no abnormal findings were noted with respect to the 
left lower extremity.  Although an April 2006 private 
outpatient record noted that the veteran had low back pain 
with numbness into the bilateral lower extremities, and the 
August 2008 private opinion indicated that hypesthesia 
resulted from pinwheel to the bilateral L4 lower extremity 
dermatome, with diagnoses including sciatic neuralgia, this 
does indicate more than mild incomplete paralysis.  For these 
reasons, an initial evaluation greater than 10 percent for S1 
nerve root irritation of the left lower extremity is not 
warranted.

After review of the evidence, there is no medical evidence of 
record that would support a rating in excess of those 
assigned for S1 nerve root irritation at any time during the 
periods at issue. 38 U.S.C.A. 5110 (West 2002); see also 
Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  Because 
the evidence does not show more than moderate incomplete 
paralysis of the right lower extremity, and no more than mild 
incomplete paralysis of the left lower extremity, the 
preponderance of the evidence is against initial evaluations 
greater than 20 percent for S1 nerve root irritation of the 
right lower extremity and 10 percent for S1 nerve root 
irritation of the left lower extremity.  As such, the benefit 
of the doubt doctrine is inapplicable, and the claims must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



Earlier Effective Date Claims

The veteran claims entitlement to an effective date earlier 
than August 4, 2005, for a grant of separate evaluations for 
S1 nerve root irritation of the bilateral lower extremities, 
as related to the veteran's service-connected recurrent 
lumbosacral strain.  Specifically, he asserts that the 
effective date of these separate evaluations should be 
September 23, 2003, the date of the veteran's claim for 
service connection for his lumbar spine disorder, because, he 
asserts, the S1 nerve root irritation existed in service and 
through the postservice period prior to his September 2003 
claim.  

The effective date of an award, in this case, for the award 
of a separate evaluation for S1 nerve root irritation of the 
bilateral lower extremities, is either the date of receipt of 
the claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400.  A "claim" is defined in the VA regulations 
as "a formal or informal communication in writing requesting 
a determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2008).  An 
informal claim is "[a]ny communication or action indicating 
intent to apply for one or more benefits."  38 C.F.R. § 
3.155(a) (2008).

As noted above, the veteran's claim for service connection 
for a lumbar spine disorder was received by the RO on 
September 23, 2003.  Although it appears from review of the 
record that a separate evaluation for neurological 
involvement related to the veteran's spine disorder was not 
considered until after the veteran's October 2005 letter, 
because the separate evaluations assigned for S1 nerve root 
irritation of the bilateral lower extremities are a part of 
the veteran's overall lumbar spine disorder, the September 
23, 2003 correspondence will be taken as the veteran's 
initial claim for the purposes of his earlier effective date 
claim, as the separate evaluations are manifestations of the 
veteran's spine disorder.  To that end, there is no 
correspondence in the claims file, or any other document 
which could be considered correspondence or a claim, received 
by the RO prior to the veteran's September 23, 2003 claim. 

The RO concluded that the appropriate effective date for the 
separate evaluations for bilateral S1 nerve root irritation 
was August 4, 2005, the date of the veteran's VA examination, 
at which time an electromyelogram (EMG) showed that 
neurological abnormality.  In order for an earlier effective 
date to be warranted, objective medical evidence must show 
that bilateral S1 nerve root irritation, or other evidence of 
neurological manifestations of the veteran's service-
connected spine disorder, existed prior to that date.  

Review of the evidence of record shows that the only 
postservice evidence dated prior to the August 4, 2005 VA 
examination EMG are an August 1997 lumbar spine x-ray showing 
no acute findings, two May 2004 VA outpatient treatment 
records, both showing no neurological manifestations of the 
veteran's lumbar spine disorder, and a November 2004 VA 
outpatient treatment record showing non-radiating low back 
pain.  Moreover, although the veteran asserted in his 
November 2005 notice of disagreement that his neurological 
"[s]ymptoms were present since my discharge from service," 
separate private medical records from two different 
facilities both indicated that while the veteran did have a 
lumbar spine disorder in April 1996, four months prior to his 
service separation, each record specifically states that 
there were no neurological manifestations present.  A 
September 1997 private medical record, and the veteran's June 
1998 service separation examination, also both note that the 
veteran had a lumbar spine disorder, but specifically stated 
that there were no neurological abnormalities.

Accordingly, the Board finds that the veteran claim was 
received by VA on September 23, 2003, and the date 
entitlement arose for separate evaluations for S1 nerve root 
irritation of the bilateral lower extremeties was August 4, 
2005.  As noted above, the effective date of an award, in 
this case, for the award of a separate evaluation for S1 
nerve root irritation of the bilateral lower extremities, is 
either the date of receipt of the claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400.  

Because there is no evidence that the veteran filed, or 
intended to file, a formal or informal claim for service 
connection for a lumbar spine disorder prior to September 23, 
2003, and there is no objective medical evidence of 
neurological manifestations of that service-connected 
disorder dated prior to the EMG conducted in conjunction with 
the August 4, 2005 VA examination, the preponderance of the 
evidence is against his claim for an effective date prior to 
August 4, 2005.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation greater than 20 percent for recurrent 
lumbosacral strain is denied.

An initial evaluation of 20 percent, but no greater, for S1 
nerve root irritation, right lower extremity, is granted, 
subject to the applicable regulations concerning the payment 
of monetary benefits.

An initial evaluation greater than 10 percent for S1 nerve 
root irritation, left lower extremity, is denied.

An effective date prior to August 4, 2005, for S1 nerve root 
irritation, right lower extremity, is denied.

An effective date prior to August 4, 2005, for S1 nerve root 
irritation, left lower extremity, is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


